In a negligence action to recover damages for personal injuries, the defendant Volume Flowers, Inc., d/b/a Midtown Florist Nursery and Greenhouse, appeals from an order of the Supreme Court, Kings County (Vaccaro, J.), dated March 5, 1990, which denied its motion for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is affirmed, with one bill of costs to *680the respondents appearing separately and filing separate briefs.
The Supreme Court properly denied the appellant’s motion for summary judgment. There remain material questions of fact necessitating a trial (see, Rocovich v Consolidated Edison Co., 78 NY2d 509; Pouso v City of New York, 177 AD2d 560; Copertino v Ward, 100 AD2d 565, 566-567). Thompson, J. P., Harwood, Rosenblatt and Eiber, JJ., concur.